Case: 10-50525     Document: 00511926329         Page: 1     Date Filed: 07/19/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 19, 2012
                                     No. 10-50525
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JESUS ALONSO JAQUEZ-MUNOZ,

                                                  Petitioner-Appellant

v.

UNITED STATES OF AMERICA; BUREAU OF PRISONS; WARDEN, RCDC
III; ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondents-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 4:10-CV-41


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
        Petitioner-Appellant Jesus Alonso Jaquez-Munoz, formerly federal
prisoner # 47025-051, filed a 28 U.S.C. § 2241 petition asserting that he was
being denied access to various benefits and programs available to other federal
prisoners. He requested a one-year reduction in his sentence for completing the
Bureau of Prisons drug rehabilitation program and transfer to a facility that




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 10-50525    Document: 00511926329    Page: 2   Date Filed: 07/19/2012

                                No. 10-50525

would afford him access to the same benefits and programs as other federal
prisoners. Jaquez-Munoz now appeals the district court’s denial of his motion.
      We are required to examine our jurisdiction sua sponte, if necessary.
Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). As Jaquez-Munoz has been
released from custody and removed from the United States, we can no longer
grant him the relief he seeks so his appeal is moot. See United States v.
Rosenbaum-Alanis, 483 F.3d 381, 381-82 (5th Cir. 2007). His appeal is therefore
DISMISSED for lack of jurisdiction.




                                      2